Citation Nr: 1135933	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for service-connected paranoid schizophrenic reaction.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Because the Veteran has already been in receipt of a temporary total evaluation of 100 percent due to hospitalizations over 21 days for the periods from May 9, 2003, to June 30, 2003, and from February 7, 2005, to March 31, 2005, those periods will not be considered in adjudicating the Veteran's increased rating claim herein.  

The Veteran provided testimony at a May 2011 Travel Board hearing before the undersigned at the RO.  A transcript is in the claims folder.  

Although the Veteran did not file a formal claim for a TDIU during this appeal, the Board notes that, in statements and testimony during the course of this claim and appeal, he has asserted that his service-connected psychiatric disability affects his employability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record. 

Consequently, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture associated with his service-connected paranoid schizophrenic reaction more closely approximates occupational and social impairment with reduced reliability and productivity such that a 50 percent schedular rating under Diagnostic Code 9203 is warranted for the entire claim/appeal period.   


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for a rating of 50 percent for the Veteran's service-connected paranoid schizophrenic reaction have been approximated for the entire claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this case, in an April 2003 notice letter, the RO advised the Veteran of the evidence needed to establish entitlement to a higher level of compensation for a service-connected disability and included a description of the types of information and evidence that the Veteran may provide VA in support of his claim.  The RO also explained what evidence VA would obtain or make reasonable efforts to obtain in support of the Veteran's claim.    

In addition, the Veteran through his representative has been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of his claim during the course of this appeal, to include presenting hearing testimony before the undersigned.  As stated above, neither the Veteran nor his representative has alleged any prejudice with respect to the notice, or any perceived lack thereof, received for his claim during the course of this appeal. 

Furthermore, the Veteran has been provided with a copy of the above rating decision, the December 2004 SOC, and the multiple SSOCs issued thereafter, which include discussion of the facts of the claim adjudicated herein, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the Veteran with mental disorders examinations in May 2003 and July 2010 in connection with his claim.  Upon review, we find that the examination reports are adequate for rating purposes.      

Also, treatment records adequately identified as relevant to the Veteran's claim have been provided or obtained, to the extent possible, and are associated with the five-volume claims folder.  Further, records from the Social Security Administration (SSA) pertaining to the Veteran's award of disability benefits have been obtained.  Moreover, the Veteran has submitted several written statements in connection with his claim and during the course of his appeal.    

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding the issue of a schedular increased rating for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Pertinent Law, Facts, and Analysis 

The Veteran seeks entitlement to a rating higher than 10 percent for his already service-connected paranoid schizophrenic reaction.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9203 (2010).   

A 30 percent rating reflects evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.    

A 70 percent rating is warranted when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.    

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.   

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  

After careful review of the evidentiary record, the Board resolves reasonable doubt in the Veteran's favor and finds that the disability picture associated with his service-connected paranoid schizophrenic reaction more closely approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptomatology such that the higher rating of 50 percent is warranted for the entire claim/appeal period, for reasons explained below. 

Initially, the Board recognizes that the Veteran presents with a complex psychiatric history and disability picture.  For many years and throughout the course of this claim/appeal, he has been diagnosed with and treated for alcohol and substance-related dependence with, for the most part, only brief periods of sobriety and/or remission.  He is also shown to have been diagnosed by mental health professionals with other nonservice-connected psychiatric disorders such as psychotic disorder, not otherwise specified (NOS); and psychosis, NOS.  

Review of the medical evidence reveals that symptomatology attributable to the Veteran's service-connected psychiatric disorder is not easily differentiated from symptomatology related to his other non-service-connected psychiatric disorders, to include those related to alcohol and substance dependence.  For example, in June 2005 VA treatment note, an attending psychiatrist noted that the Veteran was service-connected for schizophrenia with life-long antipsychotic treatment, "but ill-defined and possibly substance induced symptomatology."  Also, the May 2003 VA mental disorders examiner wrote that "it [was] difficult if not impossible to separate out the adverse effects of cocaine, marijuana, and alcohol on this individual's functioning from any effects of schizophrenia."  When a differentiation between disorders is not evident, such as in this case, the Board will consider all psychiatric symptomatology described or demonstrated by the Veteran as attributable to his service-connected paranoid schizophrenic reaction when evaluating whether he is entitled to a higher rating for the claim/appeal period.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Upon review of the evidentiary record, the Board notes that there is no evidence indicating that the Veteran's psychiatric disorder is manifested by panic attacks more than once per week, which is one of the symptoms contemplated by a 50 percent disability rating.  

However, the record shows that his psychiatric disorder has been manifested by flattened affect during the time relevant to the current claim/appeal.  The examining psychiatrist specifically described the Veteran's affect as "flat" at the July 2010 VA mental disorders examination, for example.  

Also, the Veteran is shown to have demonstrated abnormal or impaired speech, thought, and judgment during the claim/appeal period.  At the July 2010 mental disorders examination, for example, the examining psychiatrist noted that the Veteran demonstrated "impoverished, mumbled" speech and a paucity of ideas.   Also, in a September 2008 letter, a VA psychologist (T.E., Ph.D.) wrote that the Veteran's speech was over-inclusive, rapid, and inarticulate and his thought processes were linear and tangential at times.  Mental health examiners also have written at various times that the Veteran demonstrates impaired judgment.  See, e.g., VA medical record dated June 18, 2010 and the February 2003 mental status evaluation, page 3.      

Further, while it appears that the Veteran has some ability to understand and follow commands, he has demonstrated memory impairment, which further appears to impair his ability to understand and/or follow complex commands.  Specifically, at the February 2003 mental status evaluation conducted for the Veteran's disability determination, the examiner wrote that the Veteran stated that his remote memory was poor and demonstrated a poor recent memory.  The examiner explained that the Veteran could repeat 3 of 3 objects and 0 of 3 objects after five minutes.  The examiner later specifically wrote that the Veteran appeared to understand and follow directions but had difficulty retaining.  The examiner also commented that the Veteran did sustain attention to perform simple tasks, which suggests that he may not be able to sustain attention for more complex tasks.  This evidence was dated approximately before the Veteran filed his increased rating claim.  

Moreover, the Veteran's psychiatric disability has been manifested by disturbances of motivation and mood as well as difficulty in establishing and maintaining effective work and social relationships during the period.  Indeed, a March 2010 VA treatment record notes that, when the Veteran sought admission to a domiciliary for the third time, he reportedly had relapsed and stopped going to meetings for his substance abuse because he had become depressed.  Also, a September 2006 VA psycho-biopsychosocial assessment reveals that the Veteran had been referred for evaluation, in part, because he had recently been depressed and homeless.  He also reportedly had little contact with his wife, from whom he had been separated for many years, and his adult children.  See also VA treatment record dated March 17, 2010 (wherein the Veteran similarly reported that he was married but separated, had minimal contact with his son, and no contact with his daughter.).  Further, the Veteran reported at the May 2011 Board hearing that he had previously had difficulty keeping a job due to his schizophrenia.  See hearing transcript, page 15.  Because the Veteran's testimony regarding his past employment is consistent with his earlier reports pertaining to his employment history as documented in the record, we find it credible and afford it significant probative value.        

Thus, for the foregoing reasons, the Board resolves reasonable doubt in the Veteran's favor and finds that the disability picture associated with his service-connected psychiatric disability more closely approximates occupational and social impairment with reduced reliability and productivity due to such psychiatric symptomatology so as to warrant a 50 percent disability rating.

The Board recognizes that the May 2003 VA mental disorders examiner assigned a GAF score of 50 but attributed it to the Veteran's substance abuse.  The examiner was unable to provide a separate GAF score related to schizophrenia.  However, as stated above, the examiner acknowledged that it was difficult, if not impossible, to separate out the effects of cocaine, marijuana, and alcohol on the Veteran's functioning from any effects of schizophrenia.  Further, it is notable that the severity of the Veteran's psychiatric disability has somewhat fluctuated, with GAF scores ranging from 35 to 65 during the period relevant to the claim/appeal.  However, upon review of the evidentiary record on the whole, we find that the schedular criteria for a 50 percent rating is more closely approximated for the entire claim/appeal period, and no staged rating is warranted.  See Hart, supra.    

In this regard, while we have considered whether the Veteran is entitled to an even higher rating for his service-connected schizophrenic reaction, the Board finds that the preponderance of the evidence weighs against the assignment of a 70 percent or 100 percent evaluation.  While there is some evidence of speech impairment, impaired impulse control, and, perhaps, difficulty in adapting to stressful circumstances, the Veteran has not demonstrated an outright inability to establish and maintain effective relationships.  He also has not demonstrated near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  Further, he has shown no evidence of spatial disorientation and typically showed no neglect of personal appearance and hygiene.  He additionally typically denied having suicidal ideation at mental health evaluations conducted during the period.         

Further, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name so as to warrant the assignment of a 100 percent evaluation at any time during the period on appeal.

The Board has also considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, after comparing the manifestations and reported impairment related to the Veteran's service-connected psychiatric disability to the ratings and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  There is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun, supra.


ORDER

Entitlement to a rating of 50 percent for service-connected paranoid schizophrenic reaction is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As noted above, the Court has held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice v. Shinseki, supra, at 453-54.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In the present case, the Veteran has contended that he is unemployable due to his service-connected psychiatric disability.  Indeed, shortly after filing his claim for an increased rating in April 2003, the Veteran submitted a written statement wherein he reported that he had recently been determined to be permanently disabled by the Social Security Administration.  See VA Form 21-4138 received on April 28, 2003.  Thereafter, the Veteran's records from SSA were requested and associated with the claims file.  The SSA disability determination and transmittal shows that SSA found the Veteran to be disabled from June 1, 2001, due to paranoid schizophrenic reaction and other functional psychotic disorders.  Notably, among the SSA records is a February 2003 note wherein it is handwritten that it appears the Veteran's schizophrenia would preclude successful adaptation to the workplace.  

In addition, the July 2010 VA mental disorders examiner described the Veteran's employment history in the examination report.  He wrote that the Veteran's trade was air conditioning and that he had also done janitorial work, but was not currently employed.  He noted that the Veteran was medically retired for Social Security benefits purposes due to the psychiatric problem of schizophrenia.   

Further, the Veteran told the undersigned at his May 2011 Board hearing that he had a history of difficulty maintaining employment as a result of his psychiatric disability.  See hearing transcript, page 15.  He said he had never had a job for over two years and could not keep a job due to schizophrenia.  Id.   

In consideration of the foregoing, we find that the issue of entitlement to TDIU has been reasonably raised as a part of the Veteran's increased rating claim.  However, that issue has not yet been sufficiently developed.  Consequently, remand is warranted.     

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter pertaining to a claim for entitlement to TDIU, to include a description of the evidence necessary to substantiate a claim for TDIU, the Veteran's duties to substantiate the record, and VA's duties.  Allow for a reasonable period to respond. 

2.  After review of any additional evidence, determine whether the Veteran's case warrants referral to the Director, Compensation and Pension Service, for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity for response before the record is returned to the Board for further review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


